ROBERT E. CLEVELAND, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentCleveland v. CommissionerDocket Nos. 1628-78, 1734-78, 1958-78.United States Tax CourtT.C. Memo 1983-585; 1983 Tax Ct. Memo LEXIS 204; 46 T.C.M. (CCH) 1483; T.C.M. (RIA) 83585; September 22, 1983.  Phillip S. Makin, for the petitioner.  Judy Jacobs, for the respondent.  KORNERSUPPLEMENTARY MEMORANDUM OPINION KORNER, Judge: The Court's opinion in the above-consolidated cases was filed on May 26, 1983, as T.C. Memo 1983-299">T.C. Memo. 1983-299. In that opinion, it was noted that the Court's findings and opinion resulted in larger amounts of unreported income for the years 1964 and 1965 than the amounts as originally determined in respondent's statutory notices of deficiency.  It was further noted that respondent had not amended his pleadings at or before trial herein so as to claim any additional deficiencies or additions to tax, over the amounts contained in his statutory notices.  On July 26, 1983, respondent filed motions for leave to amend his answers in dockets number 1734-78 and 1958-78, so*205  as to claim additional deficiencies in tax and additions to tax for the years 1964 and 1965, in accordance with the Court's findings and opinion.  Respondent also filed a motion to revise the Court's opinion herein, so as to give effect to respondent's proposed amended pleadings.  All such motions were served upon petitioner, with leave to file any objections thereto within 30 days.  Petitioner having filed no objections to respondent's said motions, the same were granted by Order dated September 9, 1983.  The Court's opinion herein, T.C. Memo. 1983-299, is accordingly amended by changing the last paragraph thereof to read as follows: As a consequence of our findings and holdings herein, it results that petitioner had unreported income for the years 1964 and 1965 in excess of the amounts determined by respondent.  By leave of Court, respondent was permitted to amend his pleadings for said years so as to make claim for the additional deficiencies and additions to tax resulting from the Court's opinion.  Section 6214(a); Rule 41(a).  Such amendments are to be given effect in arriving at the amounts of the decisions to be entered herein.  Decisions will be entered*206  under Rule 155.